6701 W. 64 TH Street,
Suite 210
Overland Park, KS 66202
T/913-490-4100
www.aclukansas.org

Affiliate Board of Directors                                                                                   October 3, 2018
Susan Estes
President/National Board
Representative                 By Email: dcox@fordcounty.net
Lon Lewis
Treasurer
Leslie Bissell                 Ms. Debbie Cox
Secretary                      100 Gunsmoke Street
James Bell
Sandy Brown                    Dodge City, KS 67801
Micheline Burger
Roberta Eveslage
Robert Eye                             Re: Election Administration and Polling Places in Dodge City.
Mark Johnson
Raymond Rico
Jeffrey Wicks                  Dear Ms. Cox:
Micah W. Kubic
Executive Director
                               Thank you for agreeing to speak with me this Friday, October 5, 2018, at 9:00am.
                               In advance of our call, I wanted to write to you with some concerning information
                               we have received from Ford County constituents about the way elections are run in
                               Dodge City. We would appreciate hearing your response to these constituent
                               concerns and any additional information you may have on these matters. Reports
                               made to us over the past several weeks have included the following information:

                               Historical Polling Place Concerns

                                   •   As recently as 2002, Dodge City had several different polling stations and
                                       voters were assigned to polling locations in close proximity to their
                                       neighborhood. Over a decade ago, Ford County closed all polling stations
                                       in Dodge City except for one.
                                   •   Dodge City’s only polling location has a total of 13,136 voters assigned to
                                       it, making it the most burdened polling place in all of Kansas.1 The next
                                       largest polling place is in Wichita and has only 7,661 voters assigned to
                                       it—almost half the number of voters assigned to Dodge City’s polling
                                       place. Meanwhile, polling sites in Kansas on average have only 1200 voters
                                       assigned to them.
                                   •   Garden City, a city of comparable size to Dodge City, has six polling
                                       places for voters.2
                                   •   Dodge City’s main polling place for many years has been the Civic Center,
                                       which is located in the North part of the city just within city limits. The

                               1
                                This information is taken from public records capturing voter data from the 2016 general election.
                               2
                                Finney County’s polling locations are available at https://www.finneycounty.org/447/Polling-
                               Locations.
       Civic Center is in one of the only wealthy, vast majority-white
       neighborhoods in Dodge City.
   •   Dodge City is one of Kansas’ only majority-minority counties and more
       than 50% of the population is Hispanic, and yet Ford County and Dodge
       City in particular have historically never had Hispanic officials in elected
       office.

Immediate Polling Place Concerns

   •   While the Civic Center is under construction, the only polling place for
       Dodge City has been moved to the Western State Bank EXPO Center
       outside of the city limits, in a place with no accessible public
       transportation.
   •   Meaningful notice has not been provided in either English or Spanish to
       adequately inform voters of the recent change in polling location.
   •   Freight trains bisect Dodge City during midday and during other important
       times when people who want to access the polls may be unable to cross the
       city to vote at its only polling station.

We look forward to speaking with you about any responses you have to the above
information, your current polling practices, and any steps you are taking to
improve polling conditions in Dodge City.



                                             Best regards,



                                             Zal Shroff
                                             Staff Attorney
                                             zshroff@aclukansas.org
                                             Direct Dial: (316) 636-7303
6701 W. 64 TH Street,
Suite 210
Overland Park, KS 66202
T/913-490-4100
www.aclukansas.org
                                                                                                          October 16, 2018
Affiliate Board of Directors
Susan Estes
President/National Board
                               By First Class Mail and Email to: dcox@fordcounty.net
Representative
Lon Lewis
Treasurer
                               Ms. Debbie Cox
Leslie Bissell                 100 Gunsmoke Street
Secretary                      Dodge City, KS 67801
James Bell
Sandy Brown
Micheline Burger                        Re: Expectations Regarding Dodge City Election Administration.
Roberta Eveslage
Robert Eye
Mark Johnson                   Dear Ms. Cox:
Raymond Rico
Jeffrey Wicks
Micah W. Kubic                 We are troubled by your decision to cancel our telephone call scheduled for October 5,
Executive Director
                               2018 and your subsequent unwillingness to set up another time to speak to us. We
                               have continued to receive complaints from your constituents about the only polling
                               location in Dodge City. These complaints have become more frequent as we approach
                               the November 2018 general election. As a result, we strongly urge the following from
                               your office. If voter access is not improved, we will consider taking further action,
                               including but not limited to legal action.

                                   I.      Additional Notice for the Temporary Polling Location.

                               As expressed to you in our letter on October 3, 2018, you have selected a temporary
                               polling location for all Dodge City residents that is outside city limits and inaccessible
                               by public transportation. Invariably, this will make it harder for people to vote in the
                               November 2018 election. Notice to voters about the change in polling location has also
                               been inadequate.1 Given that the election is just two weeks away, it is unfortunately no
                               longer reasonable to change the polling location. However, we do expect that you will
                               publicize the temporary change in polling location as follows:
                                   • Publish notice to voters via print, electronic, and radio media at least three
                                       times per week leading up to the election, and every day from November 2 to
                                       November 6, 2018;
                                   • Notice must be provided in both English and Spanish, and care must be taken
                                       to select and engage Spanish-language media outlets;

                               1
                                 We have learned from your emails with constituents that a large number of mail notices sent
                               to voters about the change in polling location were returned to your office as undeliverable.
                               Still, we do acknowledge that since our first letter, you began to reach out to some media
                               outlets to publicize the change in polling location, and will now be offering free busing for
                               voters to the new polling location upon request. These are important steps to ensuring that
                               voters are able to cast their vote on election day.
Ms. Debbie Cox, County Clerk
October 16, 2018
Page 2


    •     All notices should inform voters that they have a right under Kansas law to
          obtain leave from their employers in order to vote;2
    •     Signs must be posted at the ordinary polling location at the Civic Center
          informing voters of the change in polling location;
    •     All notices and signs should reiterate the County Clerk’s offer to provide
          transportation to all voters who would otherwise not be able to travel to the
          Expo Center to vote.

Please report your plan for compliance with the above notice requirements as soon as
possible. The efficacy of this notice will dramatically impact the turnout of voters to a
new voting location that is outside the city, inaccessible by transportation, and—as the
sole polling place for Dodge City this election— likely to have a wait time that will
interfere with many people’s ordinary work schedules.

    II.       Expanding the Number of Polling Locations.

Following November’s general election, we expect the County Clerk’s office to
immediately expand the number of polling locations throughout Dodge City. Contrary
to your assertion in the media that you have never had a complaint about Dodge City’s
sole polling location— the Civic Center— voters have told us that the disorganization
and wait time during the last election were unacceptable.3 As previously stated, the
Civic Center is also located in one of the only wealthy, vast majority-white
neighborhoods in a city that is majority Hispanic, and freight trains make it impossible
for many voters to travel across the city to vote at key times during the day.
Regardless of intent, these additional burdens placed on Hispanic voters amount to
vote denial under Section 2 of the Voting Rights Act.4 It is no wonder that Dodge City
has an underrepresentation of Hispanic community members in public office.

You have stated publicly that the Americans with Disabilities Act (ADA) prompted
Ford County to shudder every polling location in Dodge City but one. Yet it appears
that for two decades the County Clerk’s office has never attempted to replace those
locations. The permanent polling location at the Civic Center is a public school
building that the Superintendent of USD 443, Dr. Fred Dierksen, has permitted the

2
  See K.S.A. 25-418
3
  See Mary Clarkin, ACLU: Dodge City polling site limits voter access, DODGE CITY DAILY
GLOBE (Oct. 15, 2018), available at http://www.dodgeglobe.com/news/20181015/aclu-dodge-
city-polling-site-limits-voter-access. As we noted in our last letter, the Civic Center in Dodge
City is one of the most burdened polling sites in all of Kansas.
4
  52 U.S.C. § 10301(a) (“No voting […] practice, or procedure shall be imposed or applied by
any State or political subdivision in a manner which results in a denial or abridgement of the
right of any citizen of the United States to vote on account of race.”); see Navajo Nation
Human Rights Comm'n v. San Juan Cnty., 281 F. Supp. 3d 1136, 1163 (D. Utah 2017)
(“Section 2, unlike other federal legislation that prohibits racial discrimination, does not
require proof of discriminatory intent”), citing Moore v. Detroit Sch. Reform Bd., 293 F.3d
352, 363 (6th Cir. 2002); Sanchez v. State of Colo., 97 F.3d 1303, 1309 (10th Cir. 1996)
(internal quotations omitted).
Ms. Debbie Cox, County Clerk
October 16, 2018
Page 3


County Clerk to use for elections. Dr. Dierksen has already told us he is concerned
about there being only one polling place in Dodge City, and he is willing to work with
you to use several ADA-compliant school buildings as polling places so that people
will be able to access the polls in their own neighborhoods. We propose you take this
opportunity to improve the aberrant voting conditions in Dodge City, and require that
you designate five additional polling locations to serve Dodge City residents by
January 2019.5

We welcome the opportunity to speak to you and provide guidance related to any of
the above requirements. If you do not adopt the courses of action outlined above, we
will take further legal action and pursue all available remedies under the law.

                                                   Best regards,



                                                   Zal Shroff
                                                   Staff Attorney
                                                   zshroff@aclukansas.org
                                                   Direct Dial: (316) 636-7303




5
  Five additional polling places would at least bring Dodge City into parity with Garden City,
which is of comparable size and currently has six polling locations for its residents.
Information about the Garden City polling locations can be found at:
https://www.finneycounty.org/447/Polling-Locations.
